ON MOTION FOR REHEARING.
On the trial of a case by an insured, under a fire-insurance policy, against the insurer, to recover for the loss by fire of property alleged to have *741been covered by tbe policy, if it is incumbent upon the plaintiff to show that his title to the property was sole and unconditional, or that he had such title to the property as would entitle him to recover as the owner having an insurable interest in the property, it is only necessary for the plaintiff to make a prima facie ease of the required ownership, which he may do by showing that the policy covered the property damaged and that he was in possession of the property claiming to be the owner thereof. Morris v. Imperial Insurance Co., 106 Ga. 461, 463 (32 S. E. 595); 19 Cyc. 941 (c); 26 C. J. 539, § 755; Thermal Belt Sanitarium Co. v. Hartford Ins. Co., 157 N. C. 551 (2) (73 S. E. 337); Commercial Standard Ins. Co. v. E. P. McKnight Chevrolet Co., 43 S. W. (2d) 636 (10); Singer v. Home Ins. Co., 135 Atl. 274 (2). Where there was evidence that the property which was damaged by fire was covered by the policy, and that it was a filling-station located on a designated street, that on the date of the damage to the property by fire the plaintiff, “had” this filling-station, that the building cost the plaintiff a named sum of money, that the negotiations which led up to the issuance of the policy were had with the plaintiff-concerning insurance on the plaintiff’s property, the inference is authorized that the plaintiff, at the time of the issuance of the policy, and at the date of the fire, was the owner of the property, and had such insurable interest in it as entitled him to recover for its loss, where it appeared otherwise that the defendant was liable. Rehearing denied.
Decided October 15, 1937.
Rehearing denied November 26, 1937.
Smith, Smith & Bloodivorth, Herbert B. Edmondson, Estes Doremus, for plaintiff in error.
W. V. Lance, contra.